Citation Nr: 0417660	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-22 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, due to an undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on inactive duty for training from 
December 1974 to May 1975 and on active duty for training 
from June 14th to June 26th, 1975.  In addition, he served on 
active military duty from December 1978 to July 1983 and from 
November 1990 to May 1991.  He had additional periods of 
active duty for training and inactive duty for training in 
the United States Marine Corps Reserves.  

From December 1990 to April 1991, the veteran served in 
Southwest Asia.  He received the Southwest Asia Service 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for gastrointestinal disability due to an 
undiagnosed illness and a psychiatric disability, including 
post-traumatic stress disorder (PTSD).  

Further review of the claims folder indicates that, by an 
October 1995 rating action, the RO denied service connection 
for gastrointestinal disability, characterized as gastritis.  
Following receipt of notification of the decision, the 
veteran perfected a timely appeal concerning the denial of 
this claim.  Thereafter, in a November 1997 decision, the 
Board also denied this issue.  The veteran's current claim 
regarding his gastrointestinal pathology is limited to the 
question of whether he has a gastrointestinal disorder 
resulting from an undiagnosed illness due to his service in 
the Persian Gulf War.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's gastrointestinal symptoms have been 
associated with diagnosed stomach disorders, including 
chronic erosive gastritis and severe gastroesophageal reflux 
disease.  


CONCLUSION OF LAW

A gastrointestinal disability is not the result of an 
undiagnosed illness for compensation purposes.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a statement of the case (SOC) issued in November 2000, a 
letter dated in October 2002, the supplemental statements of 
the case (SSOCs) furnished in October 2002 and April 2003, a 
letter dated in May 2003, and the SSOC issued in September 
2003, the RO informed the veteran of the provisions of the 
VCAA, the criteria used to adjudicate his service connection 
claim (for a gastrointestinal disability due to an 
undiagnosed illness), the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  Further, the SOC and multiple SSOCs 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the October 2002 and May 2003 
letters, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records and that he had the 
responsibility to ensure that the RO received the records.  

Moreover, in the October 2002 and May 2003 letters, the RO 
asked the veteran to submit "the information describing 
additional evidence or the evidence itself" to the agency.  
This statement, which references the veteran's opportunity to 
provide VA with information concerning a variety of 
additional sources of evidence or with the evidence itself, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
him or his opportunity to submit any pertinent evidence until 
the October 2002 letter, which was issued after the initial 
denial of the service connection claim in August 2000.  In 
this regard, the Board notes that the initial denial of these 
issues occurred prior to the enactment of the VCAA.  In any 
event, the Board finds that such defect (with respect to the 
timing of the VCAA notice requirement) was harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Service Connection For A Gastrointestinal Disability, 
Due To An Undiagnosed Illness

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a gastrointestinal disability.  
The quadrennial examination conducted in October 1992 during 
the veteran's reserve service provided no evidence of 
gastrointestinal pathology.  In particular, this evaluation 
determined that the veteran's abdomen was normal.  At the 
examination, the veteran specifically denied ever having 
experienced frequent indigestion; stomach, liver, or 
intestinal trouble; or gall bladder trouble or gallstones.  

According to relevant post-service medical records, in 
November 1993, the veteran underwent a private gastroscopy 
which provided findings which were consistent with chronic 
erosive gastritis.  Gastric body biopsies completed at that 
time showed fragments of gastric mucosa with acute and 
chronic inflammation as well as focal glandular atypism.  

At a VA Persian Gulf examination conducted in December 1993, 
the veteran complained of a burning sensation in his stomach 
after eating and drinking coffee.  A physical examination of 
the veteran's abdomen demonstrated softness, no tenderness, 
and no organomegaly.  A VA stomach examination conducted in 
April 1995 provided a pertinent diagnosis of chronic erosive 
gastritis.  

At a private psychological evaluation conducted between March 
and April 1996, the veteran reported having developed stomach 
problems in 1994.  Specifically, he described feelings that 
his stomach was "on fire" and "filled with concrete."  

At an October 1999 VA outpatient treatment session, the 
veteran reported having no new problems but stated that he 
continued to experience gastrointestinal distress.  In 
particular, he stated that his stomach "feels [like it is] 
on fire, like it's full of concrete."  In March 2000, he 
again sought VA outpatient treatment for complaints of 
epigastric area burning which sometimes extended to his lower 
abdomen as well as feelings of abdominal heaviness.  A 
physical examination of the veteran's abdomen demonstrated 
positive bowel sounds, no tenderness, and no organomegaly.  
The examiner concluded that the veteran's complaints were 
consistent with reflux type symptoms and recommended further 
testing.  

According to a March 2000 VA medical report, the veteran 
underwent an upper gastrointestinal series.  The results of 
this test showed severe reflux.  A subsequent VA medical 
record dated in July 2000 notes that the veteran had 
undergone a recent upper gastrointestinal series which 
demonstrated the presence of reflux.  

Additional VA medical records dated in September 2000, July 
2001, and October 2001 indicate that the veteran's medical 
conditions include gastroesophageal reflux disease.  In 
January 2002, the veteran underwent an endoscopic procedure 
which demonstrated nonspecific mild inflammation.  At a June 
2002 VA outpatient treatment session, the veteran reported 
that his heartburn had improved with the medication.  The 
examiner noted that the veteran had no overt gastrointestinal 
bleeding and assessed, in pertinent part, gastroesophageal 
reflux disease.  At a July 2002 VA outpatient treatment 
session, the veteran was found to have no weight gain or 
loss, nausea, vomiting, diarrhea, constipation, change in 
diet pattern or appetite, dysphagia, abdominal pain, change 
in stool, or abnormal belching or flatus.  

Due to a history of chronic gastrointestinal bleeding, the 
veteran underwent an abdominal ultrasound in August 2002.  
This test was normal and showed no evidence of hepatomegaly.  

B.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. 
§ 3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during 
the Persian Gulf War, or to a 
degree of 10 percent or more 
not later than December 31, 
2006; and 
(ii)	by history, physical 
examination, and laboratory 
tests cannot be attributed to 
any known clinical diagnosis. 
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. * * *  
 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.   
 
(c)	Compensation shall not be paid under 
this section: (1)	if there is 
affirmative evidence that an undiagnosed 
illness was not incurred during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2)  if 
there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3)	if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs.   
 
(d)	For purposes of this section: (1)
	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  (2)	the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, an additional law was 
passed amending the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.  

Specifically, in the present case, the veteran claims that he 
has gastrointestinal symptoms (to include burning sensations 
in his stomach) which are manifestations of an undiagnosed 
illness that he developed as a result of his service in the 
Southwest Asia theater of operations during the Gulf War.  
See, e.g., hearing transcript (T.) at 6.  The veteran's 
service personnel records, including his DD Form 214, 
Certificate Of Release Or Discharge From Active Duty 
(DD 214), show that he served on active military duty from 
November 1990 to May 1991 in support of Operation Desert 
Shield/Desert Storm.  During that time, and specifically from 
December 1990 to April 1991, the veteran served in Southwest 
Asia.  As a result of this service, he received the Southwest 
Asia Service Medal.  He is, therefore, a "Persian Gulf 
veteran" by regulation (i.e., had active military service in 
the Southwest Asia theater of operations during the Gulf 
War).  38 C.F.R. § 3.317.  

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for a 
gastrointestinal disability, due to an undiagnosed illness, 
the veteran has consistently complained of burning sensations 
in his stomach.  Multiple physical examinations, and 
specialized testing, of the veteran's stomach have provided 
diagnoses of erosive gastritis and gastroesophageal reflux 
disease.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's gastrointestinal 
symptoms have been associated with diagnosed stomach 
disorders (characterized as erosive gastritis and 
gastroesophageal reflux disease), there is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See, 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a gastrointestinal disability, due to an undiagnosed 
illness, must fail.  As the Board has discussed in this 
decision, the veteran's gastrointestinal symptoms have not 
been attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints have attributed them to 
specific, identifiable disability, i.e., chronic erosive 
gastritis and severe gastroesophageal reflux disease.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for a gastrointestinal disability, due to 
an undiagnosed illness must be denied as a matter of law.  

The Board notes that, in the May 2004 statement, the 
veteran's representative asserted that the veteran should be 
accorded a pertinent VA examination.  Significantly, however, 
as the Board has discussed in this decision, the veteran's 
claim for service connection for a gastrointestinal 
disability, due to an undiagnosed illness, is being denied on 
the basis that his gastrointestinal symptoms have been 
associated with diagnosed stomach disorders (including 
chronic erosive gastritis and severe gastroesophageal reflux 
disease).  As the veteran's appeal is being terminated on the 
grounds that there is no entitlement under the law to the 
benefit sought, the Board concludes that a remand to accord 
the veteran an opportunity to undergo a VA examination is not 
necessary.  See, Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a gastrointestinal disability, due to 
an undiagnosed illness, is denied.  


REMAND

According to the service medical records, a psychiatric 
evaluation that the veteran underwent in December 1981 during 
divorce and child custody proceedings provided "no 
psychiatric or psychological basis to suggest that he . . . 
[was] unfit as a father."  A quadrennial examination 
subsequently conducted in October 1992 during the veteran's 
reserve service included objective evaluation findings of a 
normal psychiatric system as well as his denial of ever 
having experienced frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  A 
quadrennial examination later conducted in October 1997 
confirmed these findings.  

At the VA Persian Gulf examination conducted in December 
1993, the veteran denied having a history of psychiatric 
pathology, including any flashbacks or nightmares.  He did 
describe marital problems and also stated that he was 
"overwhelmed" with increased responsibilities and decreased 
manpower at work and that this feeling was "not . . . 
related to [his] Gulf War [experiences]."  The examiner 
diagnosed stress possibly related to work and marital 
conflict.  VA medical records dated from July to October 1998 
reflect outpatient psychiatric treatment for recurrent 
depression and a major depressive disorder.  

In an October 1998 letter, a private physician noted that he 
had previously treated the veteran "both before and after 
his military service."  The doctor stated that, before the 
veteran left for his Gulf War service in 1991, he 
"functioned well."  The physician further explained that, 
"[o]n his [the veteran's] return, . . . [h]e appeared quite 
depressed, much less functional."  According to the doctor, 
the veteran then became more reclusive and refused to return 
for follow-up treatment.  The physician assessed a major 
depressive disorder.  The doctor concluded that the veteran 
was seriously ill upon his return from his Persian Gulf 
service and that, as he (the physician) was "told, not 
surprisingly, that he [the veteran] remains so."  

VA medical records dated from October 1998 to November 2000 
and from July 2001 to September 2002 reflect frequent 
episodes of outpatient treatment for a psychiatric disorder 
variously diagnosed as an adjustment disorder, marital 
problems, depression, and a dysthymic disorder.  

In a report received at the RO in July 2000, a private 
psychologist explained that he had interviewed the veteran on 
three separate occasions between March and April 1996 and 
that he (the doctor) had reviewed the veteran's VA records 
"from August 3, 1999 through March 8, 1999."  The 
psychologist diagnosed an acute anxiety disorder, chronic 
PTSD (on Axis I) and a dependent personality disorder (on 
Axis II).  

The veteran has not been accorded a VA psychiatric 
examination to determine the nature, extent, and etiology of 
any psychiatric disability that he may have.  

Moreover, at the June 2001 personal hearing, the veteran 
testified that he no longer receives private treatment and is 
only receiving medical care at the VA Medical Center (VAMC) 
in Gainesville, Florida.  T. at 10-11.  Further review of the 
claims folder indicates that the most recent record of 
treatment that the veteran has received at this VA facility 
is dated in September 2002.  On remand, therefore, an attempt 
should be made to obtain and to associate with the claims 
folder copies of records of any additional psychiatric 
treatment that the veteran may have received at the 
Gainesville VAMC after September 2002.  

At the June 2001 personal hearing, the veteran reiterated the 
circumstances surrounding his in-service stressor.  In 
particular, he testified that, while investigating an vehicle 
accident, he discovered some service persons who were in the 
open in a mine field and not wearing their helmets or flak 
jackets and that he got very angry with them because of this 
fact.  T. at 1-3, 9.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VAMC in 
Gainesville, Florida since September 
2002.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  In addition, the RO should contact 
the veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.  

3.  Thereafter, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's claimed stressor(s).  The RO 
should provide USASCRUR with a 
description of the alleged stressors 


identified by the veteran as well as 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The USASCRUR's response 
should be included in the claims folder.  

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  In any event, 
the RO must specifically render a 
finding as to whether the appellant 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

5.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, including PTSD, shown on 
evaluation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the psychiatrist should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should then 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

6.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
service connection for a psychiatric 
disability other than PTSD and 
entitlement to service connection for 
PTSD.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



